Citation Nr: 1044818	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  09-11 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an ear disorder 
manifested by broken blood vessel in ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1951 to May 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before the undersigned at a hearing in July 
2010.  A transcript of the hearing is of record.

The Board observes that an August 2009 rating decision and 
October 2009 supplemental statement of the case (SSOC) consider 
the Veteran's claim of service connection for hearing loss as a 
petition to reopen.  However, the evidence shows that the Veteran 
was denied service connection for hearing loss in the January 
2008 rating decision on appeal, and filed a timely notice of 
disagreement and substantive appeal as to that issue.  The August 
2009 rating decision shows that the RO considered the January 
2008 rating decision on appeal to be the final decision denying 
service connection for hearing loss.  Since the evidence shows 
that the Veteran perfected an appeal as to the denial of service 
connection in the January 2008 rating decision, the Board will 
adjudicate the issue as one of original service connection and 
not as petition to reopen.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is causally or 
etiologically related to his military service.

2.  By an April 1973 rating decision, the RO denied the Veteran's 
petition to reopen a claim for service connection for an ear 
disorder; the Veteran did not appeal.

3.  The evidence related to the Veteran's claim for service 
connection for an ear disorder that was received since the April 
1973 rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2010).

2.  New and material evidence has not been received to reopen the 
Veteran's claim of service connection for an ear disorder 
manifested by broken blood vessel in ear.  38 U.S.C.A. §§ 1110, 
5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.304, 20.1103 
(2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised in accordance with 
the provisions of the VCAA in October 2007.  

Specifically regarding VA's duty to notify, the notification to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability ratings or effective dates to be assigned 
are rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed VCAA notice requirements in the context of 
a Veteran's request to reopen a previously and finally denied 
claim.  The Court found that VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim, 
and must provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the previous 
denial.  Id.  In the October 2007 notice, the RO mistakenly 
identified that the last final decision denying his service 
connection claim for a hearing disorder was a rating decision 
dated in September 1970, when it was actually a rating decision 
in April 1973 that denied a petition to reopen.  However, the 
notification provided the definition of new and material 
evidence, and informed the Veteran of the reason why his claim 
was denied.  Therefore, although the date was incorrect, since 
the notice informed the Veteran of the evidence and information 
that is necessary to reopen the claim, and provided notice that 
described what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were not found in the previous denial, the Board finds that the 
VCAA notice was compliant with Kent.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured an examination in furtherance of his hearing loss 
claim.  VA has no duty to inform or assist that was unmet.

A VA opinion with respect to the issue of service connection for 
hearing loss was obtained in May 2008.  38 C.F.R. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the May 2008 VA 
opinion obtained in this case was sufficient, as it was 
predicated on a full reading of the VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, the statements of the appellant, and provides 
explanations for the opinions stated.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue of service 
connection for hearing loss on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board recognizes that the Veteran has not been afforded a VA 
examination regarding his petition to reopen.  However, an 
examination is not necessary if no new and material evidence has 
been received.  38 C.F.R. § 3.159(c)(4)(iii).  As explained 
below, the Veteran has not submitted new and material evidence 
here and therefore a VA examination was not required.



II.  The Merits of the Claims

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995). 

Certain chronic diseases, including sensorineural hearing loss, 
may be presumptively service connected if they become manifest to 
a degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2010).  Moreover, the absence of evidence of hearing loss in 
service is not a bar to service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Veteran's pre-induction examination in September 1950 and 
discharge examination in May 1953 both showed normal hearing 
acuity of 15/15 on whispered voice testing.  An October 1951 
record shows that the Veteran had normal hearing acuity of 15/15 
in one ear and hearing acuity of 10/15 in the other ear on 
whispered voice testing.  However, as noted by the May 2008 VA 
examiner, whispered voice tests are insensitive to high frequency 
hearing loss, the type of hearing loss most commonly caused by 
noise exposure, and are not reliable evidence of normal hearing 
or hearing impairment.  A record dated in September 1951 shows 
that the Veteran had tinnitus in his ears following machine gun 
practice.  As service connection for tinnitus has been granted, 
in-service acoustic trauma is conceded.

A VA treatment record dated in March 2005 shows that the Veteran 
had difficulty hearing.  A VA audiological consult in May 2005 
reveals that the Veteran was diagnosed with a mild, falling to 
profound, sensorineural hearing loss bilaterally.  Word 
recognition was established at 88 percent in the right ear and 56 
percent in the left ear.  A statement from the Veteran's sister 
dated in October 2007 reveals that the Veteran for many years 
suffered from increasing deafness.
 
The Veteran was afforded a VA examination in May 2008.  His 
claims file was reviewed.  The examiner discussed the Veteran's 
pertinent STRs.  The Veteran reported that his hearing loss began 
in 1951 following exposure to machine gun practice.  The 
Veteran's post-service noise exposure included being a truck 
driver with the window down and custodial equipment without 
hearing protection.  In evaluating the Veteran's puretone 
thresholds, the examiner noted that the test results were not 
reliable and were not suitable for rating purposes and therefore, 
were not reported.  The examiner explained that despite repeated 
attempts and reinstruction, the test results were not reliable 
and were not suitable for rating purposes.  The Veteran did not 
appear to be putting forth a good faith effort to cooperate with 
the examiner.  The test results were strongly suggestive of non-
organic hearing loss/hearing loss component.  The examiner 
further explained that the left STR was in fair agreement with 
PTAs, there was variability in responses to pure tones of up to 
30 decibels with retest (more than could be expected from test-
retest variability), positive Stengers were obtained from the 
left ear at 500, 1000, 2000, and 4000 Hertz, and his poor speech 
recognition scores were inconsistent with observed communication 
abilities and scores obtained in May 2005.  The examiner was 
unable to opine as to whether the Veteran had hearing loss 
related to his military service without resort to mere 
speculation.  The examiner explained that an opinion could not be 
obtained without resort to mere speculation due to the poor 
reliability and results unsuitable for rating purposes.

Here, although in-service acoustic trauma has been conceded and 
the Veteran was diagnosed with hearing loss in 2005, the Board 
finds that service connection is not warranted.  At the outset, 
the Board finds that the evidence does not show whether the 
Veteran even meets VA's definition of hearing loss constituting a 
disability.  There are no results of pure tone testing; 
therefore, the Board cannot determine that the Veteran has an 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz of 40 decibels or greater; or that the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater.  The Board acknowledges that the May 2005 
audiology consult shows that the Veteran had speech recognition 
of 88 percent in the right ear and 56 percent in the left ear, 
which does meet the definition of a hearing disability for VA 
purposes.  However, the consult does not indicate that speech 
discrimination testing was done using the Maryland CNC Test, 
which is required by 38 C.F.R. § 3.385.  Therefore, the evidence 
does not establish that the Veteran has a hearing disability for 
VA purposes.  In this regard, the Veteran was afforded a VA 
examination in May 2008, which might have showed a hearing loss 
disability for VA purposes; however, the Veteran failed to put 
forth a good faith effort to cooperate with the VA examiner so 
his auditory thresholds and speech recognition scores were not 
obtained.  

Even if the evidence did show that the Veteran has a hearing loss 
disability as defined by VA, the evidence of record does not 
indicate that any hearing loss is related to his military 
service.  No medical professional has provided any opinions to 
that effect.  The only medical opinion of record, that of the May 
2008 VA examiner, indicates that the etiology of any hearing loss 
could not be determined without resort to mere speculation due to 
the poor testing reliability and results that were unsuitable for 
rating purposes.  There is no medical evidence of record to 
indicate that the Veteran has hearing loss that is related to his 
military service.

The Board acknowledges the Veteran's contention that his hearing 
loss began in service following machine gun practice; as noted 
above, the Veteran is service connected for tinnitus as a result 
of machine gun practice.  The Board also acknowledges the 
Veteran's sister's statement that she noticed the Veteran had 
increasing deafness over the years.  The Board finds that this 
lay evidence is competent and credible as to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Competent 
testimony is limited to that which the witness has actually 
observed, and is within the realm of his personal knowledge; such 
knowledge comes to a witness through use of his senses, that 
which is heard, felt, seen, smelled or tasted.  Layno, 6 Vet. 
App. 465.  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, it 
does not affect competency to testify.").  

However, the provisions concerning continuity of symptomatology 
do not relieve the requirement that there must be some evidence 
of a nexus to service.  For service connection to be established 
by continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In this case, 
there is no medical evidence that relates any hearing loss to the 
Veteran's military service.  In other words, in the current 
appeal, the Veteran has simply contended that he has had hearing 
loss since service.  Such contentions alone do not support a 
grant of service connection for hearing loss based on continuity 
of symptomatology.  

Further, as discussed above, no medical professional has provided 
any medical opinion of a nexus to service.  Therefore, 
notwithstanding the Veteran's contentions, service connection is 
not warranted.

The Board acknowledges the Veteran's belief that he has hearing 
loss related to his military service.  However, there is no 
evidence of record showing that the Veteran has the specialized 
medical education, training, and experience necessary to render 
competent medical opinion as to diagnosis and etiology of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own 
assertions as to diagnosis and etiology of a disability have no 
probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for hearing 
loss is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).

Petition to Reopen

The Veteran was initially denied service connection for an ear 
disorder in September 1970 because the evidence showed that any 
ear disorder was apparently acute and transitory and no residuals 
were found at discharge from service.  A petition to reopen was 
denied in April 1973 because the Veteran did not submit evidence 
to show residuals from the disability for which he was treated in 
service.  Notice of the denial was sent to the Veteran on April 
25, 1973; the Veteran did not appeal.  The Veteran filed the 
current petition to reopen in August 2007.

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless an appeal is initiated within 
one year of the notice of decision, or within 60 days of the 
issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2010); 38 C.F.R. §§ 19.129, 19.192 
(2010).  If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108; see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence at the time of the April 1973 rating decision 
consisted of the Veteran's STRs.  His STRs show that in September 
1951 he complained of tinnitus in the left ear for the past two 
months following machine gun practice.  The record indicates that 
the tinnitus was opined to be traumatic.  The Veteran's May 1953 
discharge examination showed clinically normal ears and drums.  
There is no diagnosis of any ear disorder.  His discharge 
examination in May 1953 showed clinically normal ears and drums.  

The relevant evidence received since the April 1973 rating 
decision consists of VA treatment records dated through 2008, the 
VA examination in May 2008, the October 2007 statement from his 
sister, and his contentions, including his testimony at his July 
2010 hearing.  A VA treatment record dated in April 2001 shows 
that the Veteran complained of pain in the "rim" of his ears.  
A statement from the Veteran in October 2007 indicates that the 
current condition was not painful.  His sister's statement in 
October 2007 reveals that the Veteran for many years suffered 
from ear discomfort.  The May 2008 examination shows that 
otoscopic inspection was unremarkable bilaterally.  Type A 
tympanograms were obtained bilaterally, consistent with middle 
ear system function within normal limits.  The Veteran testified 
that his ears ache sometimes and that he consistently hears a 
thumping noise in his ears as the result of a broken blood vessel 
in his ear.  The evidence does not show that the Veteran has a 
current ear disorder that is related to his military service; no 
nexus opinion has been provided.

Having reviewed all of the evidence received since the April 1973 
denial of a petition to reopen a claim for service connection for 
an ear disorder, the Board finds that there is new evidence that 
was not previously of record, but that none of it tends to 
substantiate that the Veteran has a current disorder that was 
incurred in or aggravated by his military service.  While the new 
evidence shows that the Veteran has had complaints of discomfort 
for many years and continues to have occasional aching and hears 
a thumping noise, it does not contain any opinion as to whether 
the Veteran has a current ear disorder manifested by a broken 
blood vessel in the ear that is related to his military service.  
Notwithstanding the Veteran's competent and credible complaints, 
the evidence does not show any diagnosis of any ear disorder.  
Moreover, there is no evidence that any of the Veteran's 
subjective complaints are related to his military service.  The 
new evidence does not tend to support his claim any differently 
than the evidence previously of record.  Thus, the new evidence 
is not material because it does not, by itself or when considered 
with previous evidence of record, raise a reasonable possibility 
of substantiating the underlying claim.  New and material 
evidence has not been received.

The Board acknowledges the Veteran's contention that he has an 
ear disorder manifested by a broken blood vessel in the ear that 
is related to his military service.  However, there is no 
evidence of record showing that the Veteran has the specialized 
medical education, training, and experience necessary to render 
competent medical opinion as to the diagnosis and etiology of a 
disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  
Consequently, the Veteran's own lay assertions as to the 
diagnosis and etiology of an ear disorder have no probative 
value, and therefore are not new and material evidence.




ORDER

Entitlement to service connection for hearing loss is denied.

New and material evidence having not been received to reopen the 
Veteran's claim of service connection for an ear disorder 
manifested by broken blood vessel in ear, the application to 
reopen is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


